Mr. James L. Pledger                 Opinion No.   JM-1171
Commissioner
Savings and Loan Department          Re Applicability of the dis-
  of Texas                           closure requirements of sec-
2601 North Lamar, Suite 201          tion 5 of article 342-705   of
Austin, Texas 78705                  the Texas Banking Code to a
                                     savings and loan association
                                     (RQ-1903)

Dear Commissioner    Pledger:

     Article 342-705, V.T.C.S.,   limits required disclosure
by a "financial institution"   of "records pertaining to the
deposits,  accounts,  loans, or other transactions      of a
depositor, owner, borrower,   or customer."    V.T.C.S.  art.
342-705, 5 1. Article 342-705 is part of the Texas Banking
Code of 1943.

     Prior to its amendment     in 1989, article      342-705
contained three sections,   the disclosure    limitations   of
which applied  to "banks" and "bank" records.       The   1989
amendment substituted  the phrase  "financial   institutions"
for the word "banks"   in those sections. S.B. 962, Acts
1989, 71st Leg., ch. 1196, 5 7, at 4885-06. The bill also
added a new section defining "financial institution" as used
in the article to mean

           a state or national bank or state or federal
           savinss and loan association mainthining   an
           office, branch,   or agency office in this
           state or otherwise engaged in the business of
           lending money   or extending credit in this
           state.  (Emphasis added.)

Id. § 4.

     Section 7 of Senate Bill 962 also added a new section 5
to article  342-705, which repeatedly makes reference     to
"bank":

           (a)  This article  does not restrict or
        apply to amendment of a depository contract,
        addition of a new term or provision    to a



                                P-    6177
Mr. James L. Pledger - Page 2     (JM-1171)




        production   of deposits or of records        of
        accounts   and other &~k      records   if   the
        amendment, addition, or disclosure      is made
        under or in substantial compliance          with
        ;p;cable.    federal law, including      regula-
                 This article does not restrict       or
        apply'to the use or disclosure by a w         of
        information    or   records    pertaining     to
        deposits, accounts, or bank transactions      if
        the use or disclosure   is made in good    faith
        in the usual course of the financial business
        of the bank,    is made by the bank      in the
        course of the      litigation   affecting    its
        interests, or is made with express or implied
        consent of the depositor or customer.       This
        article does not apply to the investigation
        or prosecution of criminal offenses.

            (b) Failure of the depositor     or &B&
        customer to receive a notice given under this
        article respecting a depository contract or a
        copy of a subpoena, request, or other order
        does not make the notice, subpoena,  request,
        or order ineffective   if it was mailed     or
        served.as  provided by this article.      (Em-
        phasis added.)

     Your letter suggests

        that in the rush to complete the Bill, the
        drafters simply failed.to substitute the term
        'financial institution' for the term    'bank'
        in Section 5, and that there was no Legisla-
        tive intent that Section 5 apply only to
        banks.  The amendment to Article 342-705 was
        intended, among other .things, to make the
        requirements  for   production   of   records
        applicable to all financial institutions.

     You ask for our opinion as to whether     section 5    of
article 342-705 "applies to savings and loan associations   as
well as banks."

     The legislative history of Senate Bill 962 indicates
that section 7 of that bill, amending sections 1 through   3
and adding sections 4 and 5 of article 342-705, was added to
the bill as a house floor amendment. See H.J. of Tex., 71st
Leg., Reg. Sess. 2679'et sea. (1989).   Moreover, it appears
that the provisions of section 5 of the article, which were
eventually adopted as part of section 7 of Senate Bill 962,
had previously appeared in a committee substitute for Senate



                                PO 6178
Mr. James L. Pledger - Page 3     (JM-1171)




Bill 1099, which was introduced at the same session. Senate
Bill 1099, as filed originally,     would have  amended the
first three sections of article 342-705 and added section 4
defining "financial  institution"   in the same manner    as
Senate Bill 962 eventually   did in section 7 of the latter
bill. The provisions of what is now section 5 of article
342-705 were added to Senate Bill 1099 in a committee
substitute, and eventually became a part of Senate Bill 962,
section 7, with the other amendments to article 342-705, by
way of floor amendment as noted above. See Bill File,
S.B. 1099, 71st Leg. (1989).

     In Attorney   General Opinion JM-1110    (1989), we had
occasion to consider the provisions of article 342;705, as
amended in 1989 by Senate Bill 962, in conjunction with the
provisions of section 8.02 of article 852a, a provision      of
the Savings and Loan Act authorizing    the savings and loan
commissioner to obtain financial records in connection     with
examinations of savings and loan associations.    We concluded
there that although article 342-705 did not itself specifi-
cally make an exception to its limitations on disclosures of
records of financial institutions   for records sought to be
obtained from banks   in connection  with the commissioner's
examinations of savings and loan associations, the restric-
tions on disclosure in article 342-705 did not apply to bank
records sought   in such examinations.    Our   conclusion   in
Attorney General Opinion JM-1110 was based primarily on our
understanding that the savings and loan department had long
construed   the record disclosure    limitations   in article
342-705 as not applicable   to the department's obtaining    of
bank records in connection with, its examinations of savings
and loan associations.

     Your question here with respect to section 5, however,
points to no conflict with other provisions or unreasonable
results which will obtain if the section's provisions    are
taken at face value as applying   only to banks and not to
savings and loan associations.  Neither do considerations of
long-standing agency practice   come into play since the
provisions of section 5 are new, having been added only in
1989. We find nothing in the relevant bill analyses, tapes,
or other legislative history available to us showing legis-
lative intent that the provisions of section 5 apply to
savings and loan associations as well as to banks.

     Where statutory provisions   are not ambiguous   or in
conflict with other provisions, and are not unreasonable if
read literally, the courts generally look to the words of
such provisions themselves  as evidencing the legislature's
intent. It is not the function of courts to correct
legislative errors or omissions.     They will not SUPPlY



                                Pm 6179
Mr. James L. Pledger - Page 4      (JM-1171)




language in a provision on the supposition that it was
omitted by        inadvertence.    s e.    Q     Wtrix   Inc.   V.
pr ovi de n t American Ins. Co., 6:8- z.W:& 665 (Tex. App. -
Dallas    1983, no writ);      Bavlor Uni V.   Medical Center v.
Borders       581 S.W.2d 731 (Tex. Civ. App. - Dallas 1979, writ
ref'd n1r.e.); Citv of Fort Worth v. Westchester House,        274
S.W.2d 732 (Tex. Civ. App.        - Fort Worth 1954, writ    ref'd
n.r.e.); 67 Tex. Jur. 3d Statutes        55 94, 98, 112, 115, 117.

     We think that the provisions of section 5 of article
342-705, making exceptions to the disclosure limitations  in
the article, apply unambiguously on their face only to banks
and not to savings and loan associations.   If the legisla-
ture inadvertently  omitted savings and loan ass;r$;:ions*
records from the scope of section 5, we think            the
business of the legislature and not this office to rectify
such discrepancy.

                         SUMMARY

           Section 5 of article    342-705,  V.T.C.S.,
        making exceptions   to the article's   limita-
        tions on disclosure    of financial records,
        applies to banks' records but not to savings
        and loan associations8 records.




                                       Attorney General of Texas

MARYKELLER
First Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

RICK GILPIN
Chairman, opinion Committee

Prepared by William Walker
Assistant Attorney General




                                PO   6180